In a proceeding pursuant to CPLR article 78 to review a determination of the City Council of the City of Yonkers dated May 9, 1995, denying the petitioner’s application for landmark designation for the subject property, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.), entered September 12, 1996, which denied the petition, confirmed the determination of the City Council, and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The Supreme Court correctly determined that the City *545Council’s decision denying the landmark application was reviewable in a CPLR article 78 proceeding (see, Matter of Canisius Coll. v City of Buffalo, 217 AD2d 985; Matter of Cynwyd Invs. v Town of N. Hempstead, 215 AD2d 755; Matter of Mastroianni v Strada, 173 AD2d 827). However, we cannot conclude on the basis of this record that the decision of the Council was arbitrary or capricious (see, Matter of Canisius Coll. v City of Buffalo, supra; see also, Matter of Doro’s Rest. v City of New York, 179 AD2d 406; cf., Matter of 400 E. 64/65th St. Block Assn. v City of New York, 183 AD2d 531). Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.